Case 8:19-cv-00458-DOC-ADS Document 66 Filed 08/02/19 Page 1lof4 Page ID #:1383

Name and address:
LEVIN & DICTEROW
William E. Levin, SBN 104631
668 N. Coast Highway, Suite 1264, Laguna Beach, CA 92651
(949) 613-5131
Attorneys for Plaintiff, ROUSSELOT B.V.

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

ROUSSELOT B.V. CASE NUMBER
8:19-cv-00458-DOC-ADS
Plaintiff(s),
Vv.
ST. PAUL BRANDS, INC., et. al. APPLICATION OF NON-RESIDENT ATTORNEY
TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System (“Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION
Coppola, Anthony A.

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Abelman, Frayne & Schwab

Firm/Agency Name

666 Third Ave. (212) 949-9022 (212) 949-9190

40th Floor Telephone Number Fax Number

Street Address

New York, NY 10017-4011 aacoppola@lawabel.com

City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
ROUSSELOT B.V. Plaintiff(s) [1] Defendant(s) (| Other:
[_] Plaintiff(s) [] Defendant(s) [[] Other:

 

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if nat, please explain)
New York 6/29/1988 Yes
Eastern District of New York 1988 Yes
Southern District of New York 1988 Yes

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 8:19-cv-00458-DOC-ADS Document 66 Filed 08/02/19 Page 2of4 Page ID #:1384

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [] Yes No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [_] Yes No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF') System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam nota resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2. 1.3.4.

Dated R74 [ y (2, EA O/ q Anthony A. Coppola

Applicant's N

me (pleas ga
LO gs

 

 

    

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 8:19-cv-00458-DOC-ADS Document 66 Filed 08/02/19 Page 3o0f4 Page ID #:1385

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Levin, William E.
Designee's Name (Last Name, First Name & Middle Initial)

LEVIN & DICTEROW

 

 

 

 

 

 

 

 

Firm/Agency Name

668 N. Coast Highway (949) 613-5131

Suite 1264 Telephone Number Fax Number
Street Address William Jevin@levinip.com

Laguna Beach, CA 92651 E-mail Address

City, State, Zip Code 104631

 

Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated William E. Levin

 

 

Designee's Name (please type or print)

 

Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

Court Admissions (continued):

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
Connecticut June 2, 1988 Yes

U.S. Court of Appeals for the Fed. Cir. October 16, 1996 Yes

Western District of Michigan 1999 Yes

U.S. Patent & Trademark Office April 28, 1998 Yes

U.S. Court of Appeals 2nd Cir. March 22, 2010 Yes

U.S. Court of Appeals 6th Cir. May 6, 2010 Yes

U.S. Court of Appeals 9th Cir. April 20, 2012 Yes

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
Case 8:19-cv-00458-DOC-ADS Document 66 Filed 08/02/19 Page 4of4 Page ID #:1386

 

Appellate Division of the Supreme Court

of the State of New Pork
Second Judictal Department

4X, Aprilanne Agostino, Clerk of the Appellate Diuiston of the
Supreme Court of the State of New York, Second Judicial Department,
do hereby certtfy that Anthony A. Coppola was duly
licensed and admitted to practice as an Attorney and Counselor-at-Law
in all the courts of the State, according to the laws of the State and the
court rules and orders, onthe 29th day of June 1988,

has duly taken and subscribed the oath of offtre prescribed by law, has
been enrolled in the Roll of Attorneys and Counselors-at-Law on file in
nuy office, has duly registered with the administrattue office of the
rourts, and according to the records of this court ts in good standing as

an Attorney and Counselor-at-Law.

In Witness Whereof, J have hereunto set
my Hand and affixed the seal of sata
Appellate Biuiston on July 01, 2019.

Apilenefgrer

Clerk of the Court

 

 
